DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim(s) 1-20 is/are directed to statutory computer-readable mediums under Step 1 of the eligibility analysis. However, the claims are further directed toward a judicial exception under Step 2A Prong One of the eligibility analysis, namely an abstract idea.  Under Step 2A Prong Two of the eligibility analysis, the claim(s) does/do not include additional elements to integrate the exception into a practical application of that exception.  Under Step 2B of the eligibility analysis, the claims are not sufficient to amount to significantly more than the judicial exception because nothing in the asserted claims purports to improve the functioning of the computer itself or effect an improvement in any other technology or technical field.  The claim(s) is/are directed to the abstract idea of using a calculation graph to determine the rule-based calculation based on one or more user values and generating an explanation of the rule-based calculation based on the explanation template. This is a mathematical concept similar to “organizing information and manipulating information through mathematical correlations, Digitech Image Techs., LLC v. Electronics for Imaging, Inc., 758 F.3d 1344, 1350, 111 USPQ2d 1717, 1721 (Fed. Cir. 2014). The patentee in Digitech claimed methods of generating first and second data by taking existing information, manipulating the data using mathematical functions, and organizing this information into a 
	The additional element(s) or combination of elements in the claim(s) other than the abstract idea per se, i.e. user interface, processor, computer-readable medium, etc., amount(s) to no more than implementing the abstract idea on a generic computer system, (see MPEP 2106.04(a)(2)(III)(C)(1)). Viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a practical application of the abstract idea, (see MPEP 2106.05(f)(2)(i. A commonplace business method or mathematical algorithm being applied on a general purpose computer, Alice Corp. Pty. Ltd. V. CLS Bank Int’l, 573 U.S. 208, 223, 110 USPQ2d 1976, 1983 (2014); Gottschalk v. Benson, 409 U.S. 63, 64, 175 USPQ 673, 674 (1972); Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015). Furthermore, the claim(s) fail to amount to significantly more than the abstract idea itself, (see MPEP 2106.05(d)(II)(ii. Performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims.").  Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.	

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
s 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,169,826 B1. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims at issue are broader than the claims of the issued patent.
                                                                                                                                                                                                    Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) based upon a public use or sale or other public availability of the invention. U.S. Patent No: 10,169,826 B1 was published on 1/1/2019. The application at issue was subsequently filed on 11/1/2019.
Applicant has provided evidence in this file showing that the claimed invention and the subject matter disclosed in the prior art reference were owned by, or subject to an obligation of assignment to, the same entity as Intuit Incorporated not later than the effective filing date of the claimed invention, or the subject matter disclosed in the prior art reference was developed and the claimed invention was made by, or on behalf of one or more parties to a joint research agreement in effect not later than the effective filing date of the claimed invention. However, although reference U.S. Patent No: 10,169,826 B1 has been excepted as prior art under 35 U.S.C. 102(a)(2), it is still applicable as prior art under 35 U.S.C. 102(a)(1) that cannot be excepted under 35 U.S.C. 102(b)(2)(C).	
Applicant may rely on the exception under 35 U.S.C. 102(b)(1)(A) to overcome this rejection under 35 U.S.C. 102(a)(1) by a showing under 37 CFR 1.130(a) that the subject matter disclosed in the 

                                                                                                                                                                                               1. 	A method, comprising:
receiving a request from a client for a rule-based calculation, (see Wang, ¶ 2, 5);
receiving one or more user values related to the request, (see Wang, ¶ 33, 34);
using a calculation graph to determine the rule-based calculation based on the one or more user values, wherein the calculation graph comprises at least one node that performs an operation using the one or more user values, (see Wang, Abstract);
identifying an explanation template associated with the at least one node, (see Wang, ¶ 49, 67);
generating an explanation of the rule-based calculation based on the explanation
template and the one or more user values, (see Wang, ¶ 49, 67, 74); and
providing the rule-based calculation and the explanation of the rule-based calculation to the client in response to the request, (see Wang, Abstract, ¶ 74).

2. 	The method of Claim 1, wherein receiving the request from the client further comprises receiving an indication from the client that the explanation of the rule-based calculation is requested, (see Wang, ¶ 74, 78).

3. 	The method of Claim 2, wherein the indication is based on one or more of:
a user preference; or a selection of a user interface element, (see Wang, ¶ 48, 74).

using a data model to determine one or more inputs to the at least one node, wherein the one or more inputs correspond to the one or more user values, (see Wang, ¶ 33-34); and
using the data model to retrieve a constant associated with the calculation graph
for use in performing the operation, (see Wang, ¶ 33-34).

5. 	The method of Claim 1, wherein the at least one node is a subset of a plurality of nodes in the calculation graph, and wherein the explanation of the rule-based calculation is generated based on which nodes are included in the subset, (see Wang, ¶ 19, 32).

6. 	The method of Claim 1, wherein the rule-based calculation and the explanation of the rule-based calculation are configured to be displayed via a user interface, (see Wang, ¶ 19).

7. 	The method of Claim 1, wherein the explanation template comprises:
static language describing the operation performed by the node; and one or more variables that are dynamically populated based on the one or more user values, (see Wang, ¶ 57).

As per claims 8-20, these claims contain the same or similar features as claims 1-7 rejected above and therefore the rejections above are incorporated against the remaining claims herein by reference.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSSELL S GLASS whose telephone number is (571)272-7285. The examiner can normally be reached weekdays between 10 and 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian Zeender can be reached on 571-272-6790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RUSSELL S GLASS/Primary Examiner, Art Unit 3627